Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-16-00255-CV

                                     EX PARTE S.E.W.

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-14781
                          Honorable Gloria Saldaña, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and judgment is RENDERED denying the appellee’s petition for expunction. It is
ORDERED that appellant, Texas Department of Public Safety, recover its costs of this appeal from
appellee, S.E.W.

       SIGNED February 15, 2017.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice